Exhibit 10.1

 

[g250581kq01i001.jpg]

 

October 30, 2017

 

To:                             Corporate Office Properties Trust

6711 Columbia Gateway Drive, Suite 300

Columbia, MD 21046

 

From:               Wells Fargo Bank, National Association

375 Park Avenue

New York, NY 10152

Attn:        Structuring Services Group

Telephone No.:             212-214-6101

Facsimile No.:                   212-214-5913

 

Dear Sirs,

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between us on the Trade
Date specified below (the “Transaction”).  This Confirmation constitutes a
“Confirmation” as referred to in the 2002 ISDA Master Agreement specified below.

 

1.                                      The definitions and provisions contained
in the 2000 ISDA Definitions (the “2000 Definitions”) and the 2002 ISDA Equity
Derivatives Definitions (the “2002 Definitions” and, together with the 2000
Definitions, the “Definitions”), each as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation.  In
the event of any inconsistency between the 2002 Definitions and the 2000
Definitions, the 2002 Definitions will govern.  In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.

 

This Confirmation together with the Agreement evidence a complete and binding
agreement between Party A and Party B as to the subject matter and terms of the
Transaction to which this Confirmation relates, and shall supersede all prior or
contemporaneous written or oral communications with respect thereto. This
Confirmation shall supplement, form a part of, and be subject to an agreement in
the form of the 2002 ISDA Master Agreement (the “Agreement”) as if Party A and
Party B had executed the Agreement in such form on the Trade Date (but without
any Schedule except for the election of the laws of the State of New York as the
governing law). In the event of any inconsistency between provisions of that
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.  For purposes of the 2002
Definitions, the Transaction is a Share Forward Transaction.

 

Party A and Party B each represents to the other that it has entered into the
Transaction in reliance upon such tax, accounting, regulatory, legal, and
financial advice as it deems necessary and not upon any view expressed by the
other.

 

1

--------------------------------------------------------------------------------


 

2.                                      The terms of the particular Transaction
to which this Confirmation relates are as follows:

 

General Terms:

 

Party A:

 

Wells Fargo Bank, National Association

 

 

 

Party B:

 

Corporate Office Properties Trust

 

 

 

Trade Date:

 

October 30, 2017

 

 

 

Effective Date:

 

November 2, 2017

 

 

 

Base Amount:

 

Initially, 8,000,000 Shares. On each Settlement Date, the Base Amount shall be
reduced by the number of Settlement Shares for such Settlement Date.

 

 

 

Maturity Date:

 

April 30, 2019 (or, if such date is not a Scheduled Trading Day, the next
following Scheduled Trading Day).

 

 

 

Forward Price:

 

On the Effective Date, the Initial Forward Price, and on any other day, the
Forward Price as of the immediately preceding calendar day multiplied by the sum
of (i) 1 and (ii) the Daily Rate for such day; provided that on each Forward
Price Reduction Date, the Forward Price in effect on such date shall be the
Forward Price otherwise in effect on such date, minus the Forward Price
Reduction Amount for such Forward Price Reduction Date.

 

 

 

Initial Forward Price:

 

USD 29.76 per Share.

 

 

 

Daily Rate:

 

For any day, (i)(A) USD-Federal Funds Rate for such day, minus (B) the Spread,
divided by (ii) 365.

 

 

 

Overnight Bank Rate

 

For any day, the rate set forth for such day opposite the caption “Overnight
bank funding rate”, as such rate is displayed on Bloomberg Screen “OBFR01
<Index> <GO>”, or any successor page; provided that, if no rate appears for a
particular day on such page, the rate for the immediately preceding day for
which a rate does so appear shall be used for such day.

 

 

 

Spread:

 

0.75%

 

 

 

Forward Price Reduction Date:

 

December 28, 2017, March 28, 2018, June 28, 2018, September 27, 2018,
December 28, 2018, March 28, 2019 and June 27, 2019.

 

 

 

Forward Price Reduction Amount:

 

For each Forward Price Reduction Date, the Forward Price Reduction Amount set
forth opposite such date on Schedule I. No Forward Price Reduction Amount for a
Forward Price Reduction Date shall be applied to reduce the Forward Price more
than once.

 

2

--------------------------------------------------------------------------------


 

Shares:

 

Common shares of beneficial interest, USD 0.01 par value per share, of Party B
(also referred to herein as the “Issuer”) (Exchange identifier: “OFC”).

 

 

 

Exchange:

 

The New York Stock Exchange.

 

 

 

Related Exchange(s):

 

All Exchanges.

 

 

 

Clearance System:

 

DTC.

 

 

 

Calculation Agent:

 

Party A; provided that following the occurrence and during the continuation of
an Event of Default pursuant to Section 5(a)(vii) of the Agreement with respect
to which Party A is the Defaulting Party, (i) Party A may designate a nationally
or internationally recognized third-party dealer with expertise in
over-the-counter corporate equity derivatives (an “Equity Derivatives Dealer”)
that is not an Affiliate of Party A and with respect to which no event of the
type described in Section 5(a)(vii) of the Agreement is ongoing to replace Party
A as Calculation Agent, and (ii) if Party A does not so designate any
replacement Calculation Agent by the 10th Exchange Business Day following the
date on which a calculation or determination is required to be made hereunder by
the Calculation Agent, Party B shall have the right to designate an independent
Equity Derivatives Dealer to replace Party A as Calculation Agent and, in each
case, the parties shall work in good faith to execute any appropriate
documentation required by such replacement Calculation Agent. Any determination
or calculation by the Calculation Agent in such capacity shall be made in good
faith and in a commercially reasonable manner.

 

 

 

 

Settlement Terms:

 

 

 

 

Settlement Date:

 

Any Scheduled Trading Day following the Effective Date and up to and including
the Maturity Date, as designated by (a) Party A pursuant to “Termination
Settlement” below or (b) Party B in a written notice (a “Settlement Notice”)
that satisfies the Settlement Notice Requirements and is delivered to Party A at
least (i) three Scheduled Trading Days prior to such Settlement Date, which may
be the Maturity Date, if Physical Settlement applies, and (ii) 30 Scheduled
Trading Days prior to such Settlement Date, which may be the Maturity Date, if
Cash Settlement or Net Share Settlement applies; provided that (i) the Maturity
Date shall be a Settlement Date if on such date the Base Amount is greater than
zero, (ii) if Physical Settlement or Net Share Settlement applies and a
Settlement Date specified above (including a Settlement Date occurring on the
Maturity Date) is not a Clearance System Business Day, the Settlement Date shall
be the next following Clearance System Business Day, and (iii) if Cash
Settlement or Net Share Settlement applies and Party A shall have fully unwound
its hedge during an Unwind Period by a date that is more than three Scheduled
Trading Days prior to a Settlement Date specified above, Party A may, by written
notice to Party

 

3

--------------------------------------------------------------------------------


 

 

 

B, specify any Scheduled Trading Day prior to such originally specified
Settlement Date as the Settlement Date.

 

 

 

Settlement Shares:

 

With respect to any Settlement Date, a number of Shares, not to exceed the Base
Amount, designated as such by Party B in the related Settlement Notice or by
Party A pursuant to “Termination Settlement” below; provided that on the
Maturity Date the number of Settlement Shares shall be equal to the Base Amount
on such date.

 

 

 

Settlement:

 

Physical Settlement, Cash Settlement or Net Share Settlement, at the election of
Party B as set forth in a Settlement Notice delivered on or after the Effective
Date that satisfies the Settlement Notice Requirements; provided that Physical
Settlement shall apply (i) if no Settlement Method is validly selected,
(ii) with respect to any Settlement Shares in respect of which Party A is
unable, in its commercially reasonable judgment, to unwind its hedge by the end
of the Unwind Period in a manner that, in the reasonable judgment of Party A, is
consistent with the requirements for qualifying for the safe harbor provided by
Rule 10b-18 under the Exchange Act or due to the lack of sufficient liquidity in
the Shares on any Exchange Business Day during the Unwind Period or (iii) to any
Termination Settlement Date (as defined below under “Termination Settlement”).

 

 

 

 

 

For greater clarity, with respect to any Settlement Date (x) in respect of which
Cash Settlement applies, Party A shall be deemed to have completed unwinding its
hedge in respect of the portion of the Transaction to be settled on such
Settlement Date when it has purchased (or, to the extent applicable, unwound
derivative positions (including, but not limited to, swaps or options related to
the Shares) resulting in Party A’s synthetic purchase of) an aggregate number of
Shares equal to the number of Settlement Shares for such Settlement Date and
(y) in respect of which Net Share Settlement applies, Party A shall be deemed to
have completed unwinding its hedge in respect of the portion of the Transaction
to be settled on such Settlement Date when it has purchased (or, to the extent
applicable, unwound derivative positions (including, but not limited to, swaps
or options related to the Shares) resulting in Party A’s synthetic purchase of)
an aggregate number of Shares having an aggregate purchase price equal to the
Net Share Settlement Purchase Price for such Settlement Date.

 

 

 

Settlement Notice Requirements:

 

Notwithstanding any other provision hereof, a Settlement Notice delivered by
Party B that specifies Cash Settlement or Net Share Settlement will not be
effective to establish a Settlement Date or require Cash Settlement or Net Share
Settlement unless Party B delivers to Party A with such Settlement Notice a
representation signed by Party B substantially in the following form: “As of the
date of this Settlement Notice, Party B is not aware of any material

 

4

--------------------------------------------------------------------------------


 

 

 

nonpublic information concerning itself or the Shares, and is designating the
date contained herein as a Settlement Date and is electing Cash Settlement or
Net Share Settlement, as the case may be, in good faith and not as part of a
plan or scheme to evade compliance with the federal securities laws.”

 

 

 

Unwind Period:

 

Each Exchange Business Day that is not a Suspension Day during the period from
and including the first Exchange Business Day following the date Party B validly
elects Cash Settlement or Net Share Settlement in respect of a Settlement Date
through the third Scheduled Trading Day preceding such Settlement Date (or the
immediately preceding Exchange Business Day if such Scheduled Trading Day is not
an Exchange Business Day); subject to “Termination Settlement” below. If any
Exchange Business Day during an Unwind Period is a Disrupted Day, the
Calculation Agent shall make commercially reasonable adjustments to the terms of
the Transaction (including, without limitation, the Cash Settlement Amount, the
number of Net Share Settlement Shares and the 10b-18 VWAP) to account for the
occurrence of such Disrupted Day.

 

 

 

Suspension Day:

 

Any Exchange Business Day on which Party A reasonably determines based on the
advice of counsel that Cash Settlement or Net Share Settlement may violate
applicable securities laws. Party A shall notify Party B if it receives such
advice from its counsel.

 

 

 

Market Disruption Event:

 

Section 6.3(a)(ii) of the 2002 Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

 

 

 

Exchange Act:

 

The Securities Exchange Act of 1934, as amended from time to time.

 

 

 

Physical Settlement:

 

On any Settlement Date in respect of which Physical Settlement applies, Party B
shall deliver to Party A through the Clearance System the Settlement Shares for
such Settlement Date, and Party A shall deliver to Party B, by wire transfer of
immediately available funds to an account designated by Party B, an amount in
cash equal to the Physical Settlement Amount for such Settlement Date, on a
delivery versus payment basis. If, on any Settlement Date, the Shares to be
delivered by Party B to Party A hereunder are not so delivered (the “Deferred
Shares”), and a Forward Price Reduction Date occurs during the period from, but
excluding, such Settlement Date to, and including, the date such Shares are
actually delivered to Party A, then the portion of the Physical Settlement
Amount payable by Party A to Party B in respect of the Deferred Shares shall be
reduced by an amount equal to the Forward Price Reduction Amount for such
Forward Price Reduction Date, multiplied by the number of Deferred Shares.

 

 

5

--------------------------------------------------------------------------------


 

Physical Settlement Amount:

 

For any Settlement Date in respect of which Physical Settlement applies, an
amount in cash equal to the product of (i) the Forward Price on such Settlement
Date and (ii) the number of Settlement Shares for such Settlement Date.

 

 

 

Cash Settlement:

 

On any Settlement Date in respect of which Cash Settlement applies, if the Cash
Settlement Amount for such Settlement Date is a positive number, Party A will
pay such Cash Settlement Amount to Party B. If the Cash Settlement Amount is a
negative number, Party B will pay the absolute value of such Cash Settlement
Amount to Party A. Such amounts shall be paid on the Settlement Date.

 

 

 

Cash Settlement Amount:

 

For any Settlement Date in respect of which Cash Settlement applies, an amount
determined by the Calculation Agent equal to the difference between (1) the
product of (i) (A) the average Forward Price over the applicable Unwind Period
(calculated assuming no reduction to the Forward Price for any Forward Price
Reduction Date that occurs during the Unwind Period, except as set forth in
clause (2) below), minus USD 0.02, minus (B) the average of the 10b-18 VWAP
prices per Share on each Exchange Business Day during such Unwind Period, and
(ii) the number of Settlement Shares for such Settlement Date, and (2) the
product of (i) the Forward Price Reduction Amount for any Forward Price
Reduction Date that occurs during such Unwind Period and (ii) the number of
Settlement Shares with respect to which Party A has not unwound its hedge as of
such Forward Price Reduction Date.

 

 

 

Net Share Settlement:

 

On any Settlement Date in respect of which Net Share Settlement applies, if the
number of Net Share Settlement Shares is a (i) negative number, Party A shall
deliver a number of Shares to Party B equal to the absolute value of the Net
Share Settlement Shares, or (ii) positive number, Party B shall deliver to Party
A the Net Share Settlement Shares; provided that if Party A determines in its
good faith, commercially reasonable judgment that it would be required to
deliver Net Share Settlement Shares to Party B, Party A may elect to deliver a
portion of such Net Share Settlement Shares on one or more dates prior to the
applicable Settlement Date.

 

 

 

Net Share Settlement Shares:

 

For any Settlement Date in respect of which Net Share Settlement applies, a
number of Shares equal to (a) the number of Settlement Shares for such
Settlement Date, minus (b) the number of Shares Party A actually purchases
during the Unwind Period for a total purchase price (the “Net Share Settlement
Purchase Price”) equal to the difference between (1) the product of (i) the
average Forward Price over the applicable Unwind Period (calculated assuming no
reduction to the Forward Price for any Forward Price Reduction Date that occurs
during the Unwind Period, except as set forth in clause (2) below), minus USD
0.02, multiplied by (ii) the number of Settlement Shares for such Settlement
Date, minus

 

6

--------------------------------------------------------------------------------


 

 

 

(2) the product of (i) the Forward Price Reduction Amount for any Forward Price
Reduction Date that occurs during such Unwind Period, multiplied by (ii) the
number of Shares with respect to which Party A has not unwound its hedge as of
such Forward Price Reduction Date.

 

 

 

10b-18 VWAP:

 

For any Exchange Business Day during the Unwind Period which is not a Suspension
Day, the volume-weighted average price at which the Shares trade as reported in
the composite transactions for the Exchange on such Exchange Business Day,
excluding (i) trades that do not settle regular way, (ii) opening (regular way)
reported trades on the Exchange on such Exchange Business Day, (iii) trades that
occur in the last ten minutes before the scheduled close of trading on the
Exchange on such Exchange Business Day and ten minutes before the scheduled
close of the primary trading session in the market where the trade is effected,
and (iv) trades on such Exchange Business Day that do not satisfy the
requirements of Rule 10b-18(b)(3), as determined in good faith by the
Calculation Agent. Party B acknowledges that Party A may refer to the Bloomberg
Page “OFC <Equity> AQR SEC” (or any successor thereto), in its discretion, for
such Exchange Business Day to determine the 10b-18 VWAP.

 

 

 

Settlement Currency:

 

USD.

 

 

 

Failure to Deliver:

 

Inapplicable.

 

Adjustments:

 

Potential Adjustment Event:

 

Section 11.2(e) of the 2002 Definitions is hereby amended by deleting clause
(iii) thereof.

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment; notwithstanding anything in the 2002 Definitions
to the contrary, the Calculation Agent may make an adjustment pursuant to
Calculation Agent Adjustment to any one or more of the Base Amount, the Forward
Price and any other variable relevant to the settlement or payment terms of the
Transaction.

 

 

 

Additional Adjustment:

 

If, in Party A’s commercially reasonable judgment, the actual cost to Party A,
over any two month period, of borrowing a number of Shares equal to the Base
Amount to hedge its exposure to the Transaction exceeds a weighted average rate
equal to 75 basis points per annum, the Calculation Agent shall reduce the
Forward Price in order to compensate Party A for the amount by which such cost
exceeded a weighted average rate equal to 75 basis points per annum during such
period. The Calculation Agent shall notify Party B prior to making any such
adjustment to the Forward Price and, upon the request of Party B, Party A shall
provide an itemized list of its stock loan costs for the applicable two month
period.

 

7

--------------------------------------------------------------------------------


 

Account Details:

 

Payments to Party A:

 

Wells Fargo Bank, N.A.

 

 

ABA 121-000-248

 

 

Internal Acct No. 01020304464228

 

 

A/C Name: WFB Equity Derivatives

 

 

 

Payments to Party B:

 

To be advised under separate cover or telephone confirmed prior to each
Settlement Date.

 

 

 

Delivery of Shares to Party A:

 

DTC Number: 2072

 

 

Agent ID:  52196

 

 

Institution ID:  52196

 

 

 

Delivery of Shares to Party B:

 

To be advised.

 

Offices:

 

The Office of Party A for the Transaction is:

 

Wells Fargo Bank, National Association

375 Park Avenue

New York, NY 10152

 

The Office of Party B for the Transaction is:                        
Inapplicable, Party B is not a Multibranch Party.

 

3.                                      Other Provisions:

 

Opinion:

 

Party B shall deliver to Party A an opinion of counsel, dated as of the Trade
Date, with respect to the matters set forth in Section 3(a) of the Agreement and
clauses (m) and (n) under the heading “Additional Representations, Warranties
and Agreements” set forth below in this Confirmation.  Delivery of such opinion
to Party A shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Party A
under Section 2(a)(i) of the Agreement.

 

Conditions to Effectiveness:

 

The effectiveness of this Confirmation on the Effective Date shall be subject to
(i) the condition that the representations and warranties of Party B contained
in the Underwriting Agreement dated October 30, 2017 among Party B, Corporate
Office Properties, L.P., Wells Fargo Securities, LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as Representatives of the several Underwriters, and
the Forward Seller and Forward Purchaser party thereto (the “Underwriting
Agreement”) and any certificate delivered pursuant thereto by Party B are true
and correct or, as provided in the Underwriting Agreement or such certificate,
true and correct in all material respects on the Effective Date as if made as of
the Effective Date, (ii) the condition that Party B has performed all of the
obligations required to be performed by it under the Underwriting Agreement on
or prior to the Effective Date, (iii) the condition that Party B has delivered
to Party A an opinion of counsel as required pursuant to the provision under the
heading “Opinion” above, (iv) the satisfaction of all of the conditions set
forth in Section 6 of the Underwriting Agreement, (v) the condition that the
Underwriting Agreement shall not have been terminated pursuant to Section 8
thereof and (vi) the condition that neither of the following has occurred:
(A) Party A (or its Affiliate) is unable to borrow and deliver for sale a number
of Shares equal to the Base Amount

 

8

--------------------------------------------------------------------------------


 

or (B) in Party A’s commercially reasonable judgment Party A (or its Affiliate)
would incur a cost to borrow a number of Shares equal to the Base Amount of more
than a rate equal to 75 basis points per annum to do so (in which event this
Confirmation shall be effective but the Base Amount for the Transaction shall be
the number of Shares Party A (or an Affiliate thereof) is required to deliver in
accordance with Section 3(c) of the Underwriting Agreement).

 

Representations and Agreements of Party B:

 

Party B (i) has such knowledge and experience in financial and business affairs
as to be capable of evaluating the merits and risks of entering into the
Transaction; (ii) has consulted with its own legal, financial, accounting and
tax advisors in connection with the Transaction; and (iii) is entering into the
Transaction for a bona fide business purpose.

 

Party B is not and has not been the subject of any civil proceeding of a
judicial or administrative body of competent jurisdiction that could reasonably
be expected to impair materially Party B’s ability to perform its obligations
hereunder.

 

Party B will by the next succeeding New York Business Day notify Party A upon
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default or a Potential Adjustment Event.

 

Additional Representations, Warranties and Agreements of Party B:  Party B
hereby represents and warrants to, and agrees with, Party A as of the date
hereof that:

 

(a)         Any Shares, when issued and delivered in accordance with the terms
of the Transaction, will be duly authorized and validly issued, fully paid and
nonassessable, and the issuance thereof will not be subject to any preemptive or
similar rights.

 

(b)         Party B has reserved and will keep available at all times, free from
preemptive rights, out of its authorized but unissued Shares, solely for the
purpose of issuance upon settlement of the Transaction as herein provided, the
full number of Shares as shall be issuable at such time upon settlement of the
Transaction.  All Shares so issuable shall, upon such issuance, be accepted for
listing or quotation on the Exchange. Party B shall have submitted an
application for the listing of the Forward Shares (as defined below) on the
Exchange, and such application and listing shall have been approved by the
Exchange, subject only to official notice of issuance, in each case, on or prior
to the Effective Date.  Party B agrees and acknowledges that such submission and
approval shall be a condition precedent for the purpose of Section 2(a)(iii) of
the Agreement with respect to each obligation of Party A under
Section 2(a)(i) of the Agreement.

 

(c)          Party B agrees to provide Party A at least five Exchange Business
Days’ written notice (an “Issuer Repurchase Notice”) prior to executing any
repurchase of Shares by Party B or any of its subsidiaries (or entering into any
contract that would require, or give the option to, Party B or any of its
subsidiaries, to purchase or repurchase Shares), whether out of profits or
capital or whether the consideration for such repurchase is cash, securities or
otherwise (an “Issuer Repurchase”), that alone or in the aggregate would result
in the Base Amount Percentage (as defined below) being  greater by 0.5% or more
than the Base Amount Percentage at the time of the immediately preceding Issuer
Repurchase Notice (or in the case of the first such Issuer Repurchase Notice,
greater than the Base Amount Percentage as of the later of the date hereof or
the immediately preceding Settlement Date, if any).  The “Base Amount
Percentage” as of any day is the fraction (1) the numerator of which is the Base
Amount and (2) the denominator of which is the number of Shares outstanding on
such day.

 

(d)         No filing with, or approval, authorization, consent, license,
registration, qualification, order or decree of, any court or governmental
authority or agency, domestic or foreign, is necessary or

 

9

--------------------------------------------------------------------------------


 

required for the execution, delivery and performance by Party B of this
Confirmation and the consummation of the Transaction (including, without
limitation, the issuance and delivery of Shares on any Settlement Date) except
(i) such as have been obtained under the Securities Act of 1933, as amended (the
“Securities Act”), (ii) as may be required to be obtained under state securities
laws, and (iii) as required by the rules and regulations of the Exchange.

 

(e)          Party B agrees not to make any Issuer Repurchase if, immediately
following such Issuer Repurchase, the Base Amount Percentage would be equal to
or greater than 9.5%.

 

(f)           Party B is not insolvent, nor will Party B be rendered insolvent
as a result of the Transaction.

 

(g)          Neither Party B nor any of its Affiliates shall take or refrain
from taking any action (including, without limitation, any direct purchases by
Party B or any of its Affiliates or any purchases by a party to a derivative
transaction with Party B or any of its Affiliates), either under this
Confirmation, under an agreement with another party or otherwise, that might
cause any purchases of Shares by Party A or any of its Affiliates in connection
with any Cash Settlement or Net Share Settlement of the Transaction not to meet
the requirements of the safe harbor provided by Rule 10b-18 under the Exchange
Act if such purchases were made by Party B and Rule 10b-18 were applicable to
such purchases.

 

(h)         Party B will not engage in any “distribution” (as defined in
Regulation M under the Exchange Act (“Regulation M”)) that would cause a
“restricted period” (as defined in Regulation M) to occur during any Unwind
Period.

 

(i)             Party B is an “eligible contract participant” (as such term is
defined in Section 1a(18) of the Commodity Exchange Act, as amended).

 

(j)            In addition to any other requirements set forth herein, Party B
agrees not to elect Cash Settlement or Net Share Settlement if, in the
reasonable judgment of either Party A or Party B, such settlement or Party A’s
related market activity would result in a violation of the U.S. federal
securities laws or any other federal or state law or regulation applicable to
Party B.

 

(k)         Party B (i) is capable of evaluating investment risks independently,
both in general and with regard to the Transaction; (ii) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (iii) has total assets of at least USD 50 million as of the date
hereof.

 

(l)             Party B agrees it will not treat ownership positions held by
Party A or any of its Affiliates solely in its (or their) capacity as a nominee
or fiduciary for unrelated persons as constituting Beneficial Ownership or
Constructive Ownership (as such terms are defined in Party B’s Amended and
Restated Declaration of Trust, as amended from time to time (the “Charter”)) by
Party A.

 

(m)     Party B has all necessary corporate or similar power and authority to
execute and deliver the letter agreement among Party B, Party A and Wells Fargo
Securities, LLC, as forward seller, entitled “Letter Agreement In Respect Of
Wells Fargo Ownership Limitation Calculation,” dated October 30, 2017 (the
“Letter Agreement”), and perform its obligations in respect of the Letter
Agreement; such execution, delivery and performance have been duly authorized by
all necessary corporate or similar action on Party B’s part; and the Letter
Agreement has been duly and validly executed and delivered by Party B and
constitutes its valid and binding obligation, enforceable against Party B in
accordance with its terms.

 

(n)         Neither the execution and delivery of the Letter Agreement nor the
incurrence or performance of obligations of Party B thereunder will (1) conflict
with or result in a breach of the Charter or by

 

10

--------------------------------------------------------------------------------


 

laws (or any equivalent documents) of Party B, (2) conflict with or result in a
breach of any applicable law or regulation, or any order, writ, injunction or
decree of any court or governmental authority or agency, or (3) conflict with,
result in a breach of or default under, or result in the creation of any lien
under, any agreement or instrument to which Party B or any of its subsidiaries
is a party or by which Party B or any of its subsidiaries is bound or to which
Party B or any of its subsidiaries is subject, in each case, that is filed as an
exhibit to Party B’s Annual Report on Form 10-K for the year ended December 31,
2016 as updated by any subsequent filings.

 

(o)         Party B acknowledges and agrees that:

 

(i)             during the term of the Transaction, Party A and its Affiliates
may buy or sell Shares or other securities or buy or sell options or futures
contracts or enter into swaps or other derivative securities in order to
establish, adjust or unwind its hedge position with respect to the Transaction;

 

(ii)          Party A and its Affiliates may also be active in the market for
the Shares and Share-linked transactions other than in connection with hedging
activities in relation to the Transaction;

 

(iii)       Party A shall make its own determination as to whether, when or in
what manner any hedging or market activities in Party B’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the 10b-18 VWAP;

 

(iv)      any market activities of Party A and its Affiliates with respect to
the Shares may affect the market price and volatility of the Shares, as well as
the Forward Price and 10b-18 VWAP, each in a manner that may be adverse to Party
B; and

 

(v)         the Transaction is a derivatives transaction in which it has granted
Party A the right, under certain circumstances, to receive cash or Shares, as
the case may be; Party A may purchase Shares for its own account at an average
price that may be greater than, or less than, the effective price paid by Party
B under the terms of the Transaction.

 

Covenant of Party B:

 

Subject to the provisions of “Private Placement Procedures” below, the parties
acknowledge and agree that any Shares delivered by Party B to Party A on any
Settlement Date will be newly issued Shares and when delivered by Party A (or an
Affiliate of Party A) to securities lenders from whom Party A (or an Affiliate
of Party A) borrowed Shares in connection with hedging its exposure to the
Transaction will be freely saleable without further registration or other
restrictions under the Securities Act, in the hands of those securities lenders,
irrespective of whether such stock loan is effected by Party A or an Affiliate
of Party A.  Accordingly, subject to the provisions of “Private Placement
Procedures” below, Party B agrees that the Shares that it delivers to Party A on
each Settlement Date will not bear a restrictive legend and that such Shares
will be deposited in, and the delivery thereof shall be effected through the
facilities of, the Clearance System.

 

Covenants of Party A:

 

(a)         Unless the provisions set forth below under “Private Placement
Procedures” shall be applicable, Party A shall use any Shares delivered by Party
B to Party A on any Settlement Date to return to securities lenders to close out
open Share loans created by Party A or an Affiliate of Party A in the course of
Party A’s or such Affiliate’s hedging activities related to Party A’s exposure
under this Confirmation.

 

11

--------------------------------------------------------------------------------


 

(b)         In connection with bids and purchases of Shares in connection with
any Cash Settlement or Net Share Settlement of the Transaction, Party A shall
use its commercially reasonable efforts to conduct its activities, or cause its
Affiliates to conduct their activities, in a manner consistent with the
requirements of the safe harbor provided by Rule 10b-18 under the Exchange Act,
as if such provisions were applicable to such purchases.

 

Insolvency Filing:

 

Notwithstanding anything to the contrary herein, in the Agreement or in the
Definitions, upon any Insolvency Filing in respect of the Issuer, the
Transaction shall automatically terminate on the date thereof without further
liability of either party to this Confirmation to the other party (except for
any liability in respect of any breach of representation or covenant by a party
under this Confirmation prior to the date of such Insolvency Filing).

 

The parties hereto agree and acknowledge that (1) at any point prior to any
Insolvency Filing in respect of the Issuer, Party B shall have the unilateral
right to elect Physical Settlement of the Transaction pursuant to the provisions
set forth above under the heading “Settlement Terms”; and (2) the Transaction
shall automatically terminate on the date of any Insolvency Filing pursuant to
the provisions set forth in the immediately preceding paragraph solely to the
extent that Party B failed to elect Physical Settlement of the Transaction
pursuant to the provisions set forth above under the heading “Settlement Terms”
prior to the relevant Insolvency Filing.

 

Extraordinary Dividends:

 

If an ex-dividend date for an Extraordinary Dividend occurs on or after the
Trade Date and on or prior to the Maturity Date (or, if later, the last date on
which Shares are delivered by Party B to Party A in settlement of the
Transaction), Party B shall pay an amount, as determined by the Calculation
Agent, in cash equal to the product of such Extraordinary Dividend and the Base
Amount to Party A on the earlier of (i) the date on which such Extraordinary
Dividend is paid by the Issuer to holders of record of the Shares or (ii) the
Maturity Date.  “Extraordinary Dividend” means the per Share amount of any cash
dividend or distribution, or a portion thereof, declared by the Issuer with
respect to the Shares that is specified by the board of trustees of the Issuer
as an “extraordinary” dividend.

 

Acceleration Events:

 

The following events shall each constitute an “Acceleration Event”:

 

(a)         Stock Borrow Events.  In the commercially reasonable judgment of
Party A (i) Party A (or its Affiliate) is unable to hedge Party A’s exposure to
the Transaction because of the lack of sufficient Shares being made available
for Share borrowing by lenders, or (ii) Party A (or its Affiliate) would incur
an actual cost to borrow a number of Shares equal to the Base Amount of more
than a rate equal to 300 basis points per annum (each, a “Stock Borrow Event”);

 

(b)         Dividends and Other Distributions.  On any day occurring after the
Trade Date Party B declares a distribution, issue or dividend to existing
holders of the Shares of (i) any cash dividend (other than an Extraordinary
Dividend) to the extent all cash dividends having an ex-dividend date during the
period from and including any Forward Price Reduction Date (with the Trade Date
being a Forward Price Reduction Date for purposes of this clause (b) only) to
but excluding the next subsequent Forward Price Reduction Date exceeds, on a per
Share basis, the Forward Price Reduction Amount set forth opposite the first
date of any such period on Schedule I or (ii) share capital or securities of
another issuer acquired or owned (directly or indirectly) by Party B as a result
of a spin-off or other similar transaction or (iii) any other type of securities
(other than Shares), rights or warrants or other assets, for payment (cash or

 

12

--------------------------------------------------------------------------------


 

other consideration) at less than the prevailing market price as reasonably
determined by Party A;

 

(c)          ISDA Early Termination Date.  Party A has the right to designate an
Early Termination Date pursuant to Section 6 of the Agreement;

 

(d)         Other ISDA Events.  The announcement of any event that if
consummated, would result in an Extraordinary Event or the occurrence of any
Change in Law (other than as specified in clause (Y) of the definition thereof)
or a Delisting; provided that in case of a Delisting, in addition to the
provisions of Section 12.6(a)(iii) of the 2002 Definitions, it will also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market
(or their respective successors); and provided further that the definition of
“Change in Law” provided in Section 12.9(a)(ii) of the 2002 Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the parenthetical beginning after the
word “regulation” in the second line thereof the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption,
effectiveness or promulgation of new regulations authorized or mandated by
existing statute)” and (iii) immediately following the word “Transaction” in
clause (X) thereof, adding the phrase “in the manner contemplated by Party A on
the Trade Date”; or

 

(e)          Ownership Event.  In the reasonable judgment of Party A, on any
day, the Share Amount for such day exceeds the Post-Effective Limit for such day
(if any applies).

 

The “Share Amount” as of any day is the number of Shares that Party A and any
person whose ownership position would be aggregated with that of Party A (Party
A or any such person, a “Party A Person”) under any law, rule, regulation,
regulatory order or organizational documents or contracts of Party B that are,
in each case, applicable to ownership of Shares (“Applicable Restrictions”),
owns, beneficially owns, constructively owns, controls, holds the power to vote
or otherwise meets a relevant definition of ownership of under any Applicable
Restriction, as determined by Party A in its reasonable discretion. The
“Post-Effective Limit” means a number of Shares equal to (x) the minimum number
of Shares that could reasonably be expected to give rise to reporting or
registration obligations (other than any filing under Section 13 of the Exchange
Act and the rules and regulations thereunder, in each case, as in effect on the
Trade Date) or other requirements (including obtaining prior approval from any
person or entity) of a Party A Person, or could reasonably be expected to result
in an adverse effect on a Party A Person, under any Applicable Restriction, as
determined by Party A in its reasonable discretion (it being understood that
reporting obligations under Section 13 or Section 16 of the Exchange Act and the
rules and regulations thereunder, in each case, as in effect on the Trade Date,
will not be deemed to have such an adverse effect), minus (y) 1% of the number
of Shares outstanding.

 

Materially Increased Costs

 

Upon the occurrence of any Change in Law specified in clause (Y) of the
definition thereof, Party A and Party B agree to negotiate in good faith for at
least five Exchange Business Days (or until such earlier date as an agreement is
reached) (any such period of negotiation, the “Amendment Period”) to amend this
Confirmation to take account of the resulting “materially increased cost” as
such phrase is used in clause (Y) of the definition of “Change in Law.”  Such
amendment may, if agreed by Party A and Party B, result in a Change in Law to
which an Acceleration Event applies.  If, after negotiating in good faith during
the Amendment Period to so amend this Confirmation, Party A and Party B are
unable to agree upon such an amendment, the relevant Change in Law specified in
clause (Y) of the definition thereof shall constitute an Acceleration Event,
notwithstanding any language in clause (d) under the heading “Acceleration
Events” above to the

 

13

--------------------------------------------------------------------------------


 

contrary.  The Calculation Agent may, in connection with the designation of a
Termination Settlement Date following such Acceleration Event, reduce the
Forward Price to compensate Party A for any “materially increased costs”
incurred during the relevant Amendment Period.  Any Change in Law that results
in an actual cost to Party A of borrowing a number of Shares equal to the Base
Amount to hedge its exposure to the Transaction that is equal to or less than a
rate equal to 300 basis points per annum shall not constitute a “materially
increased cost” for purposes of clause (Y) of the definition of “Change in Law”
as a result of such cost.

 

Termination Settlement:

 

Upon the occurrence of any Acceleration Event, Party A shall have the right to
designate, upon at least one Scheduled Trading Day’s notice, any Scheduled
Trading Day following such occurrence to be a Settlement Date hereunder (a
“Termination Settlement Date”) to which Physical Settlement shall apply, and to
select the number of Settlement Shares relating to such Termination Settlement
Date; provided that (i) in the case of an Acceleration Event arising out of an
Ownership Event, the number of Settlement Shares so designated by Party A shall
not exceed the number of Shares necessary to reduce the Share Amount to the
Post-Effective Limit and (ii) in the case of an Acceleration Event arising out
of a Stock Borrow Event the number of Settlement Shares so designated by Party A
shall not exceed the number of Shares as to which such Stock Borrow Event
exists.  If, upon designation of a Termination Settlement Date by Party A
pursuant to the preceding sentence, Party B fails to deliver the Settlement
Shares relating to such Termination Settlement Date when due or otherwise fails
to perform obligations within its control in respect of the Transaction, it
shall be an Event of Default with respect to Party B and Section 6 of the
Agreement shall apply.  If an Acceleration Event occurs during an Unwind Period
relating to a number of Settlement Shares to which Cash Settlement or Net Share
Settlement applies, then on the Termination Settlement Date relating to such
Acceleration Event, notwithstanding any election to the contrary by Party B,
Cash Settlement or Net Share Settlement shall apply to the portion of the
Settlement Shares relating to such Unwind Period as to which Party A has unwound
its hedge and Physical Settlement shall apply in respect of (x) the remainder
(if any) of such Settlement Shares and (y) the Settlement Shares designated by
Party A in respect of such Termination Settlement Date.

 

Under no circumstances will Party A be entitled to an adjustment to the terms of
the Transaction for the effects of an Extraordinary Dividend (other than as set
forth above under the heading “Extraordinary Dividends”) or a change in expected
dividends.

 

Private Placement Procedures:

 

If Party B is unable to comply with the provisions of “Covenant of Party B”
above because of a change in law or a change in the policy of the Securities and
Exchange Commission or its staff, or Party A otherwise determines that in its
reasonable opinion any Settlement Shares to be delivered to Party A by Party B
may not be freely returned by Party A or its Affiliates to securities lenders as
described under “Covenant of Party B” above, then delivery of any such
Settlement Shares (the “Restricted Shares”) shall be effected pursuant to Annex
A hereto, unless waived by Party A; provided that Party A may not otherwise
determine that the Settlement Shares are Restricted Shares based solely upon
Party A (or its Affiliate) not having borrowed a number of Shares equal to the
Base Amount on or before the Effective Date if there has been no change in law
or change in the policy of the Securities and Exchange Commission or its staff.

 

In the event that any Underwriter (as defined in the Underwriting Agreement)
that is an Affiliate of Party A has not sold any of its allocation of Borrowed
Firm Securities (as defined in the Underwriting Agreement) pursuant to the
Registration Statement (as defined in the Underwriting Agreement) with delivery
of the Prospectus (as defined in the Underwriting Agreement) to the purchaser
thereof on or prior to the later of (i) 90 days from the Effective Date and
(ii) the first

 

14

--------------------------------------------------------------------------------


 

Settlement Date in respect of which Physical Settlement or Net Share Settlement
applies, then the following sentence of clause (i) of the Private Placement
Procedures in Annex A shall not be applicable to a number of Restricted Shares
equal to the number of Borrowed Firm Securities that have not been so sold by an
Affiliate of Party A pursuant to the Registration Statement, and no adjustment
to such number of Restricted Shares shall be made in connection with Private
Placement Settlement: “In the case of a Private Placement Settlement, Party A
shall, in its good faith discretion, adjust the number of Restricted Shares to
be delivered to Party A hereunder and/or the Forward Price in a commercially
reasonable manner to reflect the fact that such Restricted Shares may not be
freely returned to securities lenders by Party A and may only be saleable by
Party A at a discount to reflect the lack of liquidity in Restricted Shares.” 
In such event, (i) notwithstanding the provisions set forth in paragraph
(a) under the heading “Covenants of Party A” above, Party A shall not be
required to use such Restricted Shares to return Shares to securities lenders to
close out open Share loans created by Party A or an Affiliate of Party A in the
course of Party A’s or such Affiliate’s hedging activities related to Party A’s
exposure under this Confirmation,  (ii) Party A understands that such Shares
will be “restricted securities” (as such term is defined in Rule 144 under the
Securities Act), and (iii) Party A shall only be permitted to sell, transfer or
dispose of such Shares in accordance with applicable securities laws.

 

Rule 10b5-1:

 

It is the intent of Party A and Party B that following any election of Cash
Settlement or Net Share Settlement by Party B, the purchase of Shares by Party A
during any Unwind Period comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) of the Exchange Act and that this Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c).

 

Party B acknowledges that (i) during any Unwind Period Party B does not have,
and shall not attempt to exercise, any influence over how, when or whether to
effect purchases of Shares by Party A (or its agent or Affiliate) in connection
with this Confirmation and (ii) Party B is entering into the Agreement and this
Confirmation in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation,
Rule 10b-5 promulgated under the Exchange Act.

 

Party B hereby agrees with Party A that during any Unwind Period Party B shall
not communicate, directly or indirectly, any Material Non-Public Information (as
defined herein) to any EDG Personnel (as defined below).  For purposes of the
Transaction, “Material Non-Public Information” means information relating to
Party B or the Shares that (a) has not been widely disseminated by wire service,
in one or more newspapers of general circulation, by communication from Party B
to its shareholders or in a press release, or contained in a public filing made
by Party B with the Securities and Exchange Commission, or otherwise
disseminated in a manner constituting “public disclosure” within the meaning of
Regulation FD under the Exchange Act and (b) a reasonable investor might
consider to be of importance in making an investment decision to buy, sell or
hold Shares.  For the avoidance of doubt and solely by way of illustration,
information should be presumed “material” if it relates to such matters as
dividend increases or decreases, earnings estimates, changes in previously
released earnings estimates, significant expansion or curtailment of operations,
a significant increase or decline of orders, significant merger or acquisition
proposals or agreements, significant new products or discoveries, extraordinary
borrowing, major litigation, liquidity problems, extraordinary management
developments, purchase or sale of substantial assets, or other similar
information  For purposes of the Transaction, “EDG Personnel” means any employee
on the trading side of the Equity Derivatives Group of Wells Fargo Bank,
National Association and does not include Ms. Mary Lou Guttmann, Mr. Michael D.
Golden, Ms. Jenny M. Dahlen or Mr. Andrew R. Ralston (or any other person or
persons designated from time to time in writing to Party B by the Compliance
Group of Party A).

 

15

--------------------------------------------------------------------------------


 

Maximum Share Delivery:

 

Notwithstanding any other provision of this Confirmation, in no event will Party
B be required to deliver on any Settlement Date, whether pursuant to Physical
Settlement, Net Share Settlement, Termination Settlement or any Private
Placement Settlement, more than 16,000,000 Shares (such number of Shares, the
“Forward Shares”) to Party A, subject to reduction by the amount of any Shares
delivered by Party B on any prior Settlement Date.

 

Transfer and Assignment:

 

The provisions of Section 7 of the Agreement shall apply to the Transaction.
Notwithstanding the immediately preceding sentence, Party A may, without the
prior written consent of Party B, assign or transfer any of its rights or
delegate any of its duties hereunder to any Affiliate of Party A (i) whose
obligations hereunder and under the Agreement are guaranteed by Party A or
(ii) that has a rating for its long-term, unsecured and unsubordinated
indebtedness or a long-term issuer rating that is equal to or better than the
rating for Party A’s long-term, unsecured and unsubordinated indebtedness or
Party A’s long-term issuer rating, as the case may be, at the time of such
assignment or transfer so long as, in each case, at the time of such assignment
or transfer, (a) such assignee or transferee is organized under the laws of the
United States or any State thereof; (b) Party B will not, as a result of such
assignment or transfer, be required to pay to such assignee or transferee an
amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4) of the
Agreement greater than the amount in respect of which Party B would have been
required to pay Party A in the absence of such assignment or transfer; (c) Party
B will not, as a result of such assignment or transfer, receive a payment from
which an amount has been withheld or deducted on account of a Tax under
Section 2(d)(i) of the Agreement in excess of that which Party A would have been
required to so withhold or deduct in the absence of such assignment or transfer;
and (d) no Event of Default, Potential Event of Default or Termination Event
will occur as a result of such assignment or transfer. Notwithstanding any other
provision in this Confirmation to the contrary requiring or allowing Party A to
purchase, sell, receive or deliver any Shares or other securities to or from
Party B, Party A may designate any of its Affiliates (each, a “Designee”) to
purchase, sell, receive or deliver such Shares or other securities and otherwise
to perform Party A’s obligations in respect of the Transaction and any such
Designee may assume such obligations.  Party A shall be discharged of its
obligations to Party B only to the extent of performance by a Designee; Party A
shall otherwise remain fully liable to Party B for all of its obligations under
this Confirmation.

 

Indemnity:

 

Party B agrees to indemnify Party A and its Affiliates and their respective
directors, officers, agents and controlling parties (Party A and each such
Affiliate or person being an “Indemnified Party”) from and against any and all
losses, claims, damages and liabilities, joint and several, incurred by or
asserted against such Indemnified Party arising out of, in connection with, or
relating to, any breach of any covenant or representation made by Party B in
this Confirmation or the Agreement and will reimburse any Indemnified Party for
all reasonable expenses (including reasonable legal fees and expenses) as they
are incurred in connection with the investigation of, preparation for, or
defense of any pending or threatened claim or any action or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto, but only to
the extent that the relevant loss, claim, damage, liability or expense is found
in a final and nonappealable judgment by a court of competent jurisdiction to
have resulted from such breach. Party B will not be liable under this Indemnity
paragraph to the extent that any loss, claim, damage, liability or expense is
found in a final and nonappealable judgment by a court to have resulted from
Party A’s negligence or willful misconduct.

 

16

--------------------------------------------------------------------------------


 

Notice:

 

Non-Reliance:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

4.                                      The Agreement is further supplemented by
the following provisions:

 

No Collateral or Setoff:

 

Notwithstanding Section 6(f) or any other provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Party B
hereunder are not secured by any collateral.  Obligations under the Transaction
shall not be set off against any other obligations of the parties, whether
arising under the Agreement, this Confirmation, under any other agreement
between the parties hereto, by operation of law or otherwise, and no other
obligations of the parties shall be set off against obligations under the
Transaction, whether arising under the Agreement, this Confirmation, under any
other agreement between the parties hereto, by operation of law or otherwise,
and each party hereby waives any such right of setoff.  In calculating any
amounts under Section 6(e) of the Agreement, notwithstanding anything to the
contrary in the Agreement, (a) separate amounts shall be calculated as set forth
in such Section 6(e) with respect to (i) the Transaction and (ii) all other
Transactions, and (b) such separate amounts shall be payable pursuant to
Section 6(d)(ii) of the Agreement.

 

Status of Claims in Bankruptcy:

 

Party A acknowledges and agrees that this confirmation is not intended to convey
to Party A rights with respect to the transactions contemplated hereby that are
senior to the claims of common stockholders in any U.S. bankruptcy proceedings
of Party B; provided, however, that nothing herein shall limit or shall be
deemed to limit Party A’s right to pursue remedies in the event of a breach by
Party B of its obligations and agreements with respect to this Confirmation and
the Agreement; and provided further, that nothing herein shall limit or shall be
deemed to limit Party A’s rights in respect of any transaction other than the
Transaction.

 

Limit on Beneficial Ownership:

 

Notwithstanding any other provisions hereof, Party A shall not have the “right
to acquire” (within the meaning of NYSE Rule 312.04(g)) Shares hereunder and
Party A shall not be entitled to take delivery of any Shares deliverable
hereunder (in each case, whether in connection with the purchase of Shares on
any Settlement Date or any Termination Settlement Date, any Private Placement
Settlement or otherwise) to the extent (but only to the extent) that, after such
receipt of any Shares hereunder, (i) the Share Amount would exceed the
Post-Effective Limit, (ii) the Section 16 Percentage would exceed 9.5% or
(iii) Party A and each person subject to aggregation of Shares with Party A
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder (the “Party A Group”) would directly or indirectly beneficially own
(as such term is defined for purposes of Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) in excess of 4,880,840 Shares
(the “Threshold Number of Shares”). Any purported delivery hereunder shall be
void and have no effect to the extent (but only to the extent) that, after such
delivery, (i) the Share Amount would exceed the Post-Effective Limit, (ii) the
Section 16 Percentage would exceed 9.5% or (iii) Party A Group would directly or
indirectly so beneficially own in excess of the Threshold Number of Shares.  If
any delivery owed to Party A hereunder is not made, in whole or in part, as a
result of this provision, Party B’s obligation to make such

 

17

--------------------------------------------------------------------------------


 

delivery shall not be extinguished and Party B shall make such delivery as
promptly as practicable after, but in no event later than one Exchange Business
Day after, Party A gives notice to Party B that, after such delivery, (i) the
Share Amount would not exceed the Post-Effective Limit, (ii) the Section 16
Percentage would not exceed 9.5% and (iii) Party A Group would not directly or
indirectly so beneficially own in excess of the Threshold Number of Shares. The
“Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Party A and
any of its Affiliates or any other person subject to aggregation with Party A
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Party A is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day.

 

In addition, notwithstanding anything herein to the contrary, if any delivery
owed to Party A hereunder is not made, in whole or in part, as a result of the
immediately preceding paragraph, Party A shall be permitted to make any payment
due in respect of such Shares to Party B in two or more tranches that correspond
in amount to the number of Shares delivered by Party B to Party A pursuant to
the immediately preceding paragraph.

 

Delivery of Cash:

 

For the avoidance of doubt, nothing in this Confirmation shall be interpreted as
requiring Party B to deliver cash in respect of the settlement of the
Transaction, except (i) as set forth above under “Extraordinary Dividends,”
(ii) in circumstances where cash settlement is within Party B’s control
(including, without limitation, where Party B elects to deliver or receive cash
or where Party B has made a Private Placement Settlement in accordance with
Annex A unavailable due to the occurrence of events within its control) or
(iii) in those circumstances in which holders of Shares would also receive
cash.  For the avoidance of doubt, the preceding sentence shall not be construed
as limiting any damages that may be payable by Party B as a result of breach of
this Confirmation.

 

Wall Street Transparency and Accountability Act:

 

In connection with Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), the parties hereby agree that neither
the enactment of the WSTAA or any regulation under the WSTAA, nor any
requirement under the WSTAA or an amendment made by the WSTAA, shall limit or
otherwise impair either party’s otherwise applicable rights to terminate,
renegotiate, modify, amend or supplement this Confirmation or the Agreement, as
applicable, arising from a termination event, force majeure, illegality,
increased costs, regulatory change or similar event under this Confirmation, the
2002 Definitions incorporated herein, or the Agreement (including, but not
limited to, rights arising from any Acceleration Event or Illegality (as defined
in the Agreement)).

 

Miscellaneous:

 

(a)         Addresses for Notices.  For the purpose of Section 12(a) of the
Agreement:

 

Address for notices or communications to Party A:

 

Notwithstanding anything to the contrary in the Agreement, all notices to Party
A in connection with the Transaction are effective only upon receipt of email
message to CorporateDerivativeNotifications@wellsfargo.com.

 

18

--------------------------------------------------------------------------------


 

Address for notices or communications to Party B:

 

Address:

 

Corporate Office Properties Trust

 

 

6711 Columbia Gateway Drive, Suite 300

 

 

Columbia, MD 21046

Attention:

 

General Counsel

Telephone No.:

 

(443) 285-5400

Email:

 

david.finch@copt.com

 

(b)         Waiver of Right to Trial by Jury.  Each party waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any suit, action or proceeding relating to this Confirmation.  Each
party (i) certifies that no representative, agent or attorney of the other party
has represented, expressly or otherwise, that such other party would not, in the
event of such a suit action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Confirmation by, among other things, the mutual waivers and
certifications herein.

 

Acknowledgements:

 

The parties hereto intend for:

 

(a)         the Transaction to be a “securities contract” as defined in
Section 741(7) of Title 11 of the United States Code (the “Bankruptcy Code”),
qualifying for the protections under Section 555 of the Bankruptcy Code;

 

(b)         a party’s right to liquidate the Transaction and to exercise any
other remedies upon the occurrence of any Event of Default under the Agreement
with respect to the other party to constitute a “contractual right” as defined
in the Bankruptcy Code;

 

(c)          Party A to be a “financial institution” within the meaning of
Section 101(22) of the Bankruptcy Code; and

 

(d)         all payments for, under or in connection with the Transaction, all
payments for the Shares and the transfer of such Shares to constitute
“settlement payments” as defined in the Bankruptcy Code.

 

If Party A is a bank regulated by the Federal Deposit Insurance Corporation,
(i) Party A recognizes and intends that this Transaction is, and shall
constitute, a “qualified financial contract” as that term is defined in 12
U.S.C. §1821(e)(8)(d)(i), as the same may be amended, modified, or supplemented
from time to time; and (ii) Party A represents and warrants that it is
authorized by appropriate corporate action under applicable law to enter into
the Transaction as evidenced by the execution of this Confirmation by an officer
of Party A at the level of vice president or higher.

 

Severability:

 

If any term, provision, covenant or condition of this Confirmation, or the
application thereof to any party or circumstance, shall be held to be invalid or
unenforceable in whole or in part for any reason, the remaining terms,
provisions, covenants, and conditions hereof shall continue in full force and
effect as if this Confirmation had been executed with the invalid or
unenforceable provision eliminated, so long as this Confirmation as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Confirmation and the deletion of such
portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any

 

19

--------------------------------------------------------------------------------


 

definition or provision in Section 14 to the extent that it relates to, or is
used in or in connection with any such Section) shall be so held to be invalid
or unenforceable.

 

Tax Matters:

 

(a)         Payer Tax Representations. For the purpose of Section 3(e) of the
Agreement, Party A and Party B make the following representation:

 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of the Agreement) to be made by it to
the other party under the Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Sections 3(f) and 3(g) of the Agreement, (ii) the satisfaction of the agreement
contained in Section 4(a)(i) or 4(a)(iii) of the Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement, except
that it will not be a breach of this representation where reliance is placed on
clause (ii) above and the other party does not deliver a form or document under
Section 4(a)(iii) of the Agreement by reason of material prejudice to its legal
or commercial position.

 

(b)         Payee Tax Representations. For the purpose of Section 3(f) of the
Agreement, Party A and Party B make the following representations:

 

(i)             The following representations will apply to Party A:

 

A.                                    Party A is a national banking association
organized or formed under the laws of the United States and is an exempt
recipient under U.S. Treasury Regulation Section 1.6049-4(c)(1)(ii)(M).

 

(ii)          The following representations will apply to Party B:

 

A.                                    Party B is a corporation for U.S. federal
income tax purposes.

 

B.                                    Party B is a “U.S. person” (as that term
is used in section 7701(a)(30) of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), and section 1.1441-4(a)(3)(ii) of United States Treasury
Regulations) for U.S. federal income tax purposes and a real estate investment
trust that is an exempt recipient under U.S. Treasury Regulation
Section 1.6049-4(c)(1)(ii)(J).

 

(c)          Agreements to Deliver Documents. For the purpose of
Section 4(a)(i) of the Agreement, Party A and Party B each agrees to deliver, as
applicable, (i) in the case of Party A, a completed and accurate U.S. Internal
Revenue Service Form W-9 (or successor thereto) and (ii) in the case of Party B,
a complete and accurate U.S. Internal Revenue Service Form W-9 (or successor
thereto), in each case (x) promptly upon execution of this Confirmation,
(y) promptly upon reasonable demand by the other party and (z) promptly upon
learning that any form previously provided has become obsolete or incorrect.

 

(d)         Change of Account. Section 2(b) of the Agreement is hereby amended
by the addition of the following after the word “delivery” in the first line
thereof: “to another account in the same legal and tax jurisdiction”.

 

20

--------------------------------------------------------------------------------


 

(e)          “Tax” as used in this “Tax Matters” section and “Indemnifiable Tax”
as defined in Section 14 of the Agreement shall not include (i) any tax imposed
or collected pursuant to Sections 1471 through 1474 of the Code, any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”) and (ii) any tax imposed or collected
pursuant to Section 871(m) of the Code or any current or future regulations or
official interpretation thereof (a “Section 871(m) Withholding Tax”). For the
avoidance of doubt, each of a FATCA Withholding Tax and a
Section 871(m) Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for purposes of Section 2(d) of the Agreement.

 

(f)           Deduction or Withholding for Tax. Sections 2(d)(i), 2(d)(i)(4) and
2(d)(ii)(1) of the Agreement and the definition of “Tax” are hereby amended by
replacing the words “pay”, “paid”, “payment” or “payments” with the words “pay
or deliver”, “paid or delivered”, “payment or delivery” or “payments or
deliveries”, respectively.

 

(g)          In connection with entering into this Confirmation, neither Party B
nor any Affiliate thereof will acquire any long position (either directly or
indirectly, including through a derivative transaction) with respect to the
Shares.

 

[Remainder of page intentionally left blank]

 

21

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to
CorporateDerivativeNotifications@wellsfargo.com.

 

 

Very truly yours,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Thomas Yates

 

Name:

Thomas Yates

 

Title:

Managing Director

 

 

 

 

 

Accepted and confirmed as
of the date first above written:

 

 

 

CORPORATE OFFICE PROPERTIES TRUST

 

 

 

 

 

By:

/s/ Stephen E. Budorick

 

Name:

Stephen E. Budorick

 

Title:

President and Chief Executive Officer

 

 

[Signature Page to Forward Confirmation]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

PRIVATE PLACEMENT PROCEDURES

 

(i)                                     If Party B delivers the Restricted
Shares pursuant to this clause (i) (a “Private Placement Settlement”), then
delivery of Restricted Shares by Party B shall be effected in customary private
placement procedures with respect to such Restricted Shares reasonably
acceptable to Party A; provided that if, on or before the date that a Private
Placement Settlement would occur, Party B has taken, or caused to be taken, any
action that would make unavailable either the exemption pursuant to
Section 4(a)(2) of the Securities Act for the sale by Party B to Party A (or any
Affiliate designated by Party A) of the Restricted Shares or the exemption
pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities Act for resales
of the Restricted Shares by Party A (or any such Affiliate of Party A) or Party
B fails to deliver the Restricted Shares when due or otherwise fails to perform
obligations within its control in respect of a Private Placement Settlement, it
shall be an Event of Default with respect to Party B and Section 6 of the
Agreement shall apply.  The Private Placement Settlement of such Restricted
Shares shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Party A, due diligence
rights (for Party A or any designated buyer of the Restricted Shares by Party
A), opinions and certificates, and such other documentation as is customary for
private placement agreements, all reasonably acceptable to Party A.  In the case
of a Private Placement Settlement, Party A shall, in its good faith discretion,
adjust the number of Restricted Shares to be delivered to Party A hereunder
and/or the Forward Price in a commercially reasonable manner to reflect the fact
that such Restricted Shares may not be freely returned to securities lenders by
Party A and may only be saleable by Party A at a discount to reflect the lack of
liquidity in Restricted Shares.  Notwithstanding the Agreement or this
Confirmation, the date of delivery of such Restricted Shares shall be the
Clearance System Business Day following notice by Party A to Party B of the
number of Restricted Shares to be delivered pursuant to this clause (i).  For
the avoidance of doubt, delivery of Restricted Shares shall be due as set forth
in the previous sentence and not be due on the Settlement Date or Termination
Settlement Date that would otherwise be applicable.

 

(ii)                                  If Party B delivers any Restricted Shares
in respect of the Transaction, unless it is advised in writing by outside
counsel that any of the following actions would violate applicable securities
laws because of a change in law or a change in the policy of the Securities and
Exchange Commission or its staff occurring after the Trade Date, Party B agrees
that (i) such Shares may be transferred by and among Party A and its Affiliates
and (ii) after the minimum “holding period” within the meaning of
Rule 144(d) under the Securities Act has elapsed after the applicable Settlement
Date, Party B shall promptly remove, or cause the transfer agent for the Shares
to remove, any legends referring to any transfer restrictions from such Shares
upon delivery by Party A (or such Affiliate of Party A) to Party B or such
transfer agent of seller’s and broker’s representation letters customarily
delivered by Party A or its Affiliates in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, each without any
further requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Party A (or such Affiliate of
Party A).

 

A-1

--------------------------------------------------------------------------------